ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
And Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on November 2, 2020, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-6 and 9-21 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, e.g., frequency assignment in a layered wireless access system which comprises an access point management unit located in an access layer and its linked access points, the access point management unit determining a candidate frequency point for each access point based on adjacent relationship between each access point and sending it to the corresponding access point; and the access point checking signal quality of its own candidate frequency point after receiving the candidate frequency point, notifying the access point management unit to reselect a frequency point if the checking is rejected and returning to the previous step, and entering a normal operation process if the checking is accepted; the access point management unit also includes a master control switching module, an access gateway function module and a centralized network management function module connected to the master control switching module; wherein the master control switching module is configured to process and forward data and signaling interaction of the linked access points of the access point management unit (Zhang, US 8717894 B2: column 35 lines 52-67 through column 36 lines 1-28). Also, a UE located in a place covered by both 4G/3G networks, the UE is located in a UMTS network at first, and may receive an SIB19 message in the network, and the SIB19 message includes cell reselection information of a frequency point, priority and the like of an LTE cell. When signal quality of the UMTS network gets poor, the UE may measure signal quality of the LTE cell according to the cell reselection information in the SIB19, and if the signal quality of the LTE cell is higher than a measurement threshold, a cell reselection operation may be performed for reselection from a UMTS cell to an LTE cell (Yang, US 20180132157 A1: paragraph [0079]).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1, 9, and 10; therefore said claim(s) are believed to be allowable.
Claims 2-6 and 11-21 are also believed to be allowable by virtue of their dependence from claims 1, 9, and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., reporting signal quality information and performing a handover in a heterogeneous network.
US 10887842 B2		US 20200328776 A1	US 20160080061 A1
US 20150249933 A1	US 8996009 B2		US 20130301439 A1
US 20110070880 A1	US 20100075684 A1	US 6400951 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 27, 2021